DETAILED ACTION
In view of the Appeal Brief filed on 06/30/22, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
The finality of the Office Action mailed 04/04/2022 is withdrawn.
Claims 1-18 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shingo (JPS60238684A, machine translation attached) in view of Campbell (US 2,183,956).
Regarding claim 1, Shingo discloses:
a heat exchanger (fig. 13) comprising:
a primary one-piece unitary plate (3) including a first surface, a second surface, a leading edge, a trailing edge and a plurality of internal passages (2a, for fluid N) (figs. 12A-12F and fig. 13) extending between an inlet and an outlet (see annotated fig. 13-SHINGO, page 3); and
a secondary one-piece unitary plate (3) that includes a flat joint side attached to the first surface of the primary plate (3) (clearly seen in annotated fig. 13-SHINGO, below), and a first side (the top surface of the flat portion, clearly seen in annotated fig. 13-SHINGO, below) with heat transfer structures (2) [page 3, lines 24-40].

    PNG
    media_image1.png
    642
    809
    media_image1.png
    Greyscale

The recitations "a primary…cast plate" and “a secondary…cast plate” are considered to be product by process limitations (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Shingo is the same as or makes the product claimed obvious, meeting these limitations of the claim. Further, the “cast plate” of claim 1 is read as an integral one-piece structure, which Shingo’s figure 13 (plate 3) clearly discloses, and which is a distinctive structural characteristic as opposed to being a multiple part structure. Furthermore, plate heat exchangers comprising unitary cast plates are old and known in the art, and may be cast in one piece or in sections and the sections may be integrated with one another by joint processes, as taught by Campbell [page 2, lines 7-15].
Regarding claim 2, Shingo discloses: 
the heat transfer structures (2) of the secondary plate (3) including a plurality of fin portions (see, for instance, figs. 12B and 12D) (it is noted, the embodiment of figures 12A-12F are obvious variations of the embodiments of fig. 13, page 4, lines 30-33, and therefore it would have been obvious to incorporate fin portions of figures 12B and 14D into the embodiment of figure 13, for the purpose of optimizing heat transfer).
Regarding claim 9, the combination of Shingo and Campbell does not disclose:
the primary plate (3) and the secondary plate (3) comprising a common material. 
However, the Examiner takes Official Notice of heat exchanger plates of stacked heat exchanger plates comprising a common material and the selection of a common material for the plates would be within the level of ordinary skill in the art.  Further, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.
Regarding claim 12, Shingo discloses: 
 	a plurality of primary plates (3) formed as a single unitary structure and a plurality of secondary plates (3) attached to at least one of the first surface and second surface of each of the plurality of primary plates (3) clearly seen in annotated fig. 13-SHINGO, page 3).
Regarding claim 13, Shingo discloses: 
including spaces (the spaces where secondary plates 3 are) disposed between the plurality of primary plates (3) and at least one secondary plate (3) disposed within each of the spaces (clearly seen in annotated fig. 13-SHINGO, page 3).



Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shingo and Campbell, as applies to claim 1, above, and further in view of Yasutake et al. (US 4,729,428, herein “Yasutake”).
Regarding claim 3, the combination of Shingo and Campbell does not disclose: 
the heat transfer structures of the secondary plate including augmentation structures.
Yasutake, also directed to a heat exchanger (1) (figs. 1, 3 and 7) (it is note, fig. 1 is applicable to the embodiment of fig. 3 and the embodiment of fig. 7) comprising:
a primary plate (2 plus 13 plus 2) including a first surface, a second surface, a leading edge, a trailing edge and a plurality of internal passages (4) (formed by corrugated fin -13-) extending between an inlet and an outlet (see annotated fig. 1-YASUTAKE, below); and
a secondary one-piece unitary plate (8) [col. 3, lines 7 and 9-17] that includes a flat joint side (the flat bottom surface of portion 10, clearly seen in the embodiment of fig. 3, where the plate 8 has fins 11 arranged in only one side of the portion 10 of plate 8) attached to the first surface (of 2, clearly seen in the embodiment of fig. 3) of the primary plate (2 plus 13 plus 2), and a first side (the top surface of portion 10, clearly seen in the embodiment of fig. 3) with heat transfer structures (11, 27, 28, 29) (figs. 3 and 7) [col. 3, lines 60-64 and col. 5, lines 18-20],

    PNG
    media_image2.png
    640
    826
    media_image2.png
    Greyscale

teaches:
the heat transfer structures (11, 27, 28, 29) of the secondary plate (8) including augmentation structures (27, 28, 29) (fig. 7) (it is noted, the embodiment of figure 7 is an obvious variation of the embodiments of fig. 1 and 3, and therefore it would have been obvious to incorporate the augmentation structures -27, 28, 29- of figure 7 into the embodiment of figure 3, for the purpose of improving heat exchange, col. 5, lines 18-20).
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into the combination of Shingo and Campbell the teachings of Yasutake to have the heat transfer structures of the secondary plate including augmentation structures, in order to optimize heat transfer.
Regarding claim 4, the combination of Shingo, Campbell and Yasutake discloses: 
the fin portions (Yasutake, 11) comprising rows (Yasutake, forming channels -3-) (clearly seen in Yasutake’s figs. 1, 3 and 7) extending between the leading edge and trailing edge (see annotated fig. 1-YASUTAKE, page 5) and a channel bottom (the top surface of portion 10 in between the fins 11) between the rows, wherein the augmentation structures (Yasutake, 29) are disposed on the channel bottom (the top surface of portion 10 in between the fins 11) (see the structures -29- of Yasutake’s fig. 7).
Regarding claim 5, the combination of Shingo, Campbell and Yasutake discloses: 
the augmentation structures (Yasutake, 27, 28) being further disposed on at least some of the plurality of fin portions (Yasutake, 11) (clearly seen in Yasutake’s fig. 7).
Regarding claim 6, the combination of Shingo, Campbell and Yasutake discloses: 
the augmentation structures (Yasutake, 27, 28) extending from the channel bottom (the top surface of 10 in between the fins 11) up a side of at least one of the plurality of fin portions (Yasutake, 11) bordering the channel bottom (the top surface of portion 10 in between the fins 11) (clearly seen in Yasutake’s fig. 7).
Regarding claim 7, the combination of Shingo, Campbell and Yasutake discloses: 
the augmentation structures (Yasutake, 27, 28) comprising trip strips that alternate between extending up one of the plurality of fin portions (Yasutake, 11) on one side of the bottom channel (the top surface of portion 10 in between the fins 11) and extending up another of the plurality of fin portions (Yasutake, 11) on another side of the bottom channel (clearly seen in Yasutake’s figure 7, where augmentation structure -27- is bent leftward and augmentation structure -28- is bent rightward).
Regarding claim 8, the combination of Shingo, Campbell and Yasutake discloses: 
the augmentation structures (Yasutake, 27, 28, 29) comprising a pedestal (Yasutake, 29, fig. 7).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shingo and Campbell, as applies to claim 1, above, and further in view of Hainley et al. (US 2002/0050347, herein “Hainley”).
Regarding claim 10, the combination of Shingo and Campbell does not disclose: 
the primary plate and the secondary plate being formed from different materials.
However, plate-fin type heat exchangers comprising primary plates and secondary plates including fins being formed from different materials are old and known in the art depending upon the particular application and the user’s heat transfer requirements, and as obvious variations of plate-fin type heat exchangers comprising primary plates and secondary plates including fins being formed from the same material, as taught by Hainley [see par. 0025, lines 5-8 and par. 0032, lines 5-7, as compared to par. 0040, lines 11-13]. 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into the combination of Shingo and Campbell the teachings of Hainley to have the primary plate and the secondary plate being formed from different materials depending upon the particular application and the user’s heat transfer requirements. Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shingo and Campbell, as applies to claim 1, above, and further in view of Eijima et al. (US 2020/0072561, herein “Eijima”).
Regarding claim 11, Shingo discloses: 
including a joint between the secondary plate (3) and the primary plate (3) (see annotated fig. 13-SHINGO, page 3), but does not disclose the joint comprising one of a brazed joint, a transient liquid phase joint and a diffusion bonded joint.
However, Campbell teaches that plate portions cast in one piece may be integrated with one another by welding or otherwise [Campbell, page 2, lines 7-15]. Further, the concept of using brazed joints to joint adjacent plates in stacked plate heat exchangers for the purpose of enhancing the strength of the heat exchanger, is also old and known in the art, as taught by Eijima [par. 0092].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have a joint between the primary and secondary plates of Shingo’s heat exchangers comprising a brazed joint, in order to enhanced the strength of the heat exchanger. Furthermore, it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007). In the instant case, the predictable result will be enhancing the strength of the heat exchanger.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yasutake in view of Shingo.
Regarding claim 14, Yasutake discloses: 
a heat exchanger (1) (figs. 1, 3 and 7) (it is note, fig. 1 is applicable to the embodiment of fig. 3 and the embodiment of fig. 7) comprising:
a primary plate (2 plus 13 plus 2) including a first surface, a second surface, a leading edge, a trailing edge and a plurality of internal passages (4) (formed by corrugated fin -13-) extending between an inlet and an outlet (see annotated fig. 1-YASUTAKE, page 5); and
a secondary plate (8) that includes a flat planar joint side (the flat bottom surface of portion 10, clearly seen in the embodiment of fig. 3, where the plate 8 has fins 11 arranged in only one side of the portion 10 of plate 8) attached to the first surface (of plate 2, clearly seen in the embodiment of fig. 3) of the primary plate (2 plus 13 plus 2), the secondary plate (8) including a first side (the top surface of portion 10, clearly seen in the embodiment of fig. 3) with means (11, 27, 28) for transferring heat (figs. 3 and 7) [col. 3, lines 60-64 and col. 5, lines 18-20 ].
Yasutake does not disclose:
		the primary plate being a single plate with passages.
However, heat exchangers comprising primary and secondary plates wherein the primary plates are single plates with internal passages are known in the art. Shingo, for instance, also directed to a crossflow heat exchanger formed by stacking heat exchanger elements (3) alternatively while changing the direction of the fin (2) to form passages (2a) for a primary fluid M and a secondary fluid N (figs. 8-13), teaches the heat exchanger elements (3) being formed by partition plates (1) and fins (2) (fig. 8) as an obvious variation of heat exchanger elements (3) being formed by single plates with internal passages for the fluids (figs. 13-14) [page 3, lines 35-38] (also clearly seen in figure 12A as compared to figure 12F) [page 3, lines 29-31].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Yasutake the teachings of Shingo to have the primary plate being a single plate with passages as an obvious variation of a plate formed by two plates and a fin element.
Regarding claim 15, Yasutake discloses: 
the means (11, 27, 28) for transferring heat of the secondary plate (8) includes a plurality of fin portions (11) (fig. 3).
Regarding claim 16, Yasutake discloses: 
the fin portions (11) comprising rows (forming channels -3-) (clearly seen in figs. 1, 3 and 7) extending between the leading edge and trailing edge (see annotated fig. 1-YASUTAKE, page 5) and a channel bottom (the top surface of portion 10 in between fins 11) between the rows, wherein a means for thermal transfer (11) is disposed on the channel bottom (the top surface of portion 10 in between fins 11) (it is noted, fin portions 11 are clearly disposed on the channel bottom) (figs. 1, 3 and 7).
Regarding claim 17, Yasutake discloses: 
the means for thermal transfer (27, 28) being further disposed on at least some of the plurality of fin portions (11) (clearly seen in fig. 7) (it is noted, the embodiment of figure 7 is an obvious variation of the embodiments of fig. 1 and 3, and therefore it would have been obvious to incorporate the augmentation structures -27, 28- of figure 7 into the embodiment of figure 3, for the purpose of improving heat exchange, col. 5, lines 19-20).
Regarding claim 18, Yasutake discloses: 
including a joint between the secondary plate and the primary plate, the joint comprising a brazed joint [col. 3, lines 46-56].

Response to Arguments
Applicant's arguments filed 06/30/2022 directed to claim 1 have been considered but they do not apply to the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763